
	
		I
		112th CONGRESS
		1st Session
		H. R. 589
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Ms. Lee of California
			 (for herself, Mr. Scott of Virginia,
			 Mr. Hastings of Florida,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Loebsack,
			 Mr. Al Green of Texas,
			 Ms. Hirono,
			 Mr. Grijalva,
			 Ms. Jackson Lee of Texas,
			 Mr. Jackson of Illinois,
			 Ms. Fudge,
			 Ms. Moore,
			 Mr. Davis of Illinois,
			 Mr. Cummings,
			 Mr. Ellison,
			 Ms. Brown of Florida,
			 Mr. Serrano,
			 Mr. Johnson of Georgia,
			 Mr. Nadler,
			 Mr. Cleaver,
			 Mr. Rangel,
			 Mr. Filner,
			 Mrs. Maloney,
			 Ms. Roybal-Allard,
			 Mr. Brady of Pennsylvania,
			 Mr. Fattah,
			 Ms. Schakowsky,
			 Ms. Waters,
			 Mr. Cohen,
			 Ms. Woolsey,
			 Mr. Stark,
			 Ms. Edwards,
			 Mr. Lewis of Georgia,
			 Mr. Hinchey,
			 Ms. Clarke of New York,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Baca, Mrs. Napolitano, Mr.
			 Towns, Mr. Meeks,
			 Ms. Kaptur,
			 Mr. George Miller of California,
			 Mr. Carson of Indiana,
			 Ms. Bass of California,
			 Mr. Honda,
			 Mr. Thompson of Mississippi, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title IV of the Supplemental Appropriations Act,
		  2008 to provide for additional weeks of first-tier emergency unemployment
		  compensation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Unemployment Compensation
			 Expansion Act of 2011.
		2.Additional first-tier
			 emergency unemployment compensation
			(a)In
			 generalSection 4002(b)(1) of
			 the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
				(1)in subparagraph
			 (A), by striking 80 and inserting 131; and
				(2)in subparagraph
			 (B), by striking 20 and inserting 34.
				(b)Coordination
			 ruleSection 4002(f) of such Act is amended by adding at the end
			 the following:
				
					(3)Rules relating
				to additional weeks of first-tier emergency unemployment compensation
						(A)In
				generalIf a State determines that implementation of the
				increased entitlement to first-tier emergency unemployment compensation by
				reason of the amendments made by section 2(a) of the
				Emergency Unemployment Compensation Expansion
				Act of 2011 would unduly delay the prompt payment of emergency
				unemployment compensation under this title, such State may elect to pay
				second-tier, third-tier, or fourth-tier emergency unemployment compensation (or
				a combination of those tiers) prior to the payment of such increased first-tier
				emergency unemployment compensation until such time as such State determines
				that such increased first-tier emergency unemployment compensation may be paid
				without undue delay.
						(B)Special
				rulesIf a State makes an election under subparagraph (A) which
				results in—
							(i)the payment of
				second-tier (but not third-tier) emergency unemployment compensation prior to
				the payment of increased first-tier emergency unemployment compensation, then,
				for purposes of determining whether an account may be augmented for third-tier
				emergency unemployment compensation under subsection (d), such State shall
				treat the date of exhaustion of such increased first-tier emergency
				unemployment compensation as the date of exhaustion of second-tier emergency
				unemployment compensation, if such date is later than the date of exhaustion of
				the second-tier emergency unemployment compensation; or
							(ii)the payment of
				third-tier emergency unemployment compensation prior to the payment of
				increased first-tier emergency unemployment compensation, then, for purposes of
				determining whether an account may be augmented for fourth-tier emergency
				unemployment compensation under subsection (e), such State shall treat the date
				of exhaustion of such increased first-tier emergency unemployment compensation
				as the date of exhaustion of third-tier emergency unemployment compensation, if
				such date is later than the date of exhaustion of the third-tier emergency
				unemployment compensation.
							(4)Coordination of
				modifications (relating to additional first-tier emergency unemployment
				compensation) with extended compensationNotwithstanding an election under section
				4001(e) by a State to provide for the payment of emergency unemployment
				compensation prior to extended compensation, such State may pay extended
				compensation to an otherwise eligible individual prior to any additional
				emergency unemployment compensation under subsection (b) (payable by reason of
				the amendments made by section 2(a) of the Emergency Unemployment Compensation Expansion Act of
				2011), if such individual claimed extended compensation for at
				least 1 week of unemployment after the exhaustion of emergency unemployment
				compensation under subsection (b) (as such subsection was in effect on the day
				before the date of the enactment of this paragraph), (c), (d), or (e).
					.
			(c)FundingSection 4004(e)(1) of such Act, as amended
			 by section 501(b) of the Tax Relief, Unemployment Insurance Reauthorization,
			 and Job Creation Act of 2010 (Public Law 111–312), is amended—
				(1)in subparagraph
			 (F), by striking and at the end; and
				(2)by inserting after
			 subparagraph (G) the following:
					
						(H)the amendments made by section 2(a) of the
				Emergency Unemployment Compensation Expansion
				Act of 2011;
				and
						.
				(d)Modified program
			 termination dateSection 4007(b)(3) of such Act, as amended by
			 section 501(a)(1)(C) of the Tax Relief, Unemployment Insurance Reauthorization,
			 and Job Creation Act of 2010 (Public Law 111–312) is amended by striking
			 June 9, 2012 and inserting September 22,
			 2012.
			3.RegulationsThe Secretary of Labor may prescribe any
			 operating instructions or regulations necessary to carry out this Act and the
			 amendments made by this Act.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect as if included in the enactment of the Unemployment
			 Compensation Extension Act of 2010 (Public Law 111–205), except that no
			 additional first-tier emergency unemployment compensation shall be payable by
			 virtue of the amendments made by section 2(a) with respect to any week of
			 unemployment commencing before the date of the enactment of this Act.
		
